De Haven, J., concurring.
I concur in-the judgment of reversal, but dissent from that part of the opinion which holds that the court erred in sustaining the objection made to plaintiff’s offer to show by his own testimony that it was “agreed between plaintiff, Jane E. Chase, and William Irvine, that plaintiff should continue to prosecute the case as attorney for plaintiff, and if he finally succeeded in getting a judgment, he should be paid out of the proceeds of said judgment, when collected, a reasonable fee and the further offer to show by the same testimony what was agreed at the same time in reference to the written agreement referred to in the testimony of witness Reinstein.
Harrison, J., and Garoutte, J., concurred.